Case 19-10799   Doc 60   Filed 09/21/20 Entered 09/23/20 11:51:54   Desc Main
                           Document     Page 1 of 5
Case 19-10799   Doc 60   Filed 09/21/20 Entered 09/23/20 11:51:54   Desc Main
                           Document     Page 2 of 5
Case 19-10799   Doc 60   Filed 09/21/20 Entered 09/23/20 11:51:54   Desc Main
                           Document     Page 3 of 5
Case 19-10799   Doc 60   Filed 09/21/20 Entered 09/23/20 11:51:54   Desc Main
                           Document     Page 4 of 5
Case 19-10799   Doc 60   Filed 09/21/20 Entered 09/23/20 11:51:54   Desc Main
                           Document     Page 5 of 5
